DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Thomas E. Schiano on 11 February 2022. 
The application has been amended as follows:

-  11. (Canceled) 
(Currently Amended)	A method for fabricating an intraocular lens (IOL) having at least one focal length, the method comprising:
designing at least one diffractive structure including a plurality of zones for incorporation into at least one of an anterior surface and a posterior surface of the intraocular lens, each of the plurality of zones including at least one echelette having at least one step height, the step of designing the at least one diffractive structure further comprising: 
in each zone of the plurality of zones; and
folding the at least one optimized step height in each zone of the plurality of zones by a phase to provide the at least one step height in each zone of the plurality of zones if the optimized step in each zone of the plurality of zones exceeds two multiplied by π, the phase being an integer multiple of two multiplied by π; and
fabricating the intraocular of each zone of the plurality of zones for the at least one diffractive structure;
wherein, after folding the at least one optimized step height in each zone of the plurality of zones by a phase, the at least one step in each zone of the plurality of zones is not more than two multiplied by π to compensate for chromatic aberration for a range of vision;
wherein the at least one focal length is a plurality of focal lengths and wherein the step of individually optimizing each zone further includes individually optimizing each zone for at least a portion of the plurality of focal lengths. 
(Canceled)	 
(Canceled)	
(Original)	The method of claim 12 wherein the at least one diffractive structure is incorporated into the anterior surface.
(Original)	The method of claim 12 wherein the at least one diffractive structure is incorporated into the posterior surface.
17. (Original)	The method of claim 12 wherein the step of individually optimizing each zone further includes individually optimizing each zone for a plurality of target positions.


Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a method for fabricating an intraocular lens (IOL) having at least one focal length comprising the combination of structural and functional limitations as set forth in above-amended independent claim 12, particularly comprising:
designing at least one diffractive structure including a plurality of zones for incorporation into at least one of an anterior surface and a posterior surface of the intraocular lens, each of the plurality of zones including at least one echelette having at least one step height, the step of designing the at least one diffractive structure further comprising: 
individually optimizing each zone of the plurality of zones to provide at least one optimized step height having at least one optimized phase in each zone of the plurality of zones; and
folding the at least one optimized step height in each zone of the plurality of zones by a phase to provide the at least one step height in each zone of the plurality of zones if the optimized step in each zone of the plurality of zones exceeds two multiplied by π, the phase being an integer multiple of two multiplied by π; and
fabricating the intraocular lens using the at least one step height of each zone of the plurality of zones for the at least one diffractive structure;
wherein, after folding the at least one optimized step height in each zone of the plurality of zones by a phase, the at least one step in each zone of the plurality of zones is not more than two multiplied by π to compensate for chromatic aberration for a range of vision;
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 5,016,977
US 5,699,142
US 2006/0116764
US 2010/0312336
US 2011/0292335
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774